DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on August 26th, 2021 has been entered. Claims 1-8 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suto (US 10,250,478 B2) in view of Koue (US 2018/0317204 A1).

Suto discloses a communication device performing communication through any one of a plurality of channels with the following features: regarding claim 1, a control device comprising: hardware, including a processor and a memory; a distributing unit that is implemented at least by the hardware and configured to distribute data units included in a series of data units to a first link and a second link; an acquisition unit that is implemented at least by the hardware and configured to acquire information related to communication quality of the series of data units as feedback information from a reception-side device configured to receive the series of data units; a distributing control unit that is implemented at least by the hardware and configured to perform provisional switching control processing for instructing the distributing unit to distribute at least one data unit of first data units among the series of data units to the second link and distribute the other data units of the first data units to the first link when a link in use for the first data units is the first link and a candidate link to be used is the second link; and a determining unit that is implemented at least by the hardware and configured to determine whether or not a link in use for second data units subsequent to the first data units is to be switched from the first link to the second link based on first communication a control device comprising: hardware, including a processor and a memory (i.e. a communication device (control device) 100 comprising functional blocks 101 to 104 can be configured with any of hardware, a digital signal processor (DSP) and semiconductor memory (col 3 ln 35-42)), a distributing unit that is implemented at least by the hardware and configured to distribute data units included in a series of data units to a first link and a second link (i.e. a communication unit (distribution unit) 101, configured with any of hardware, uses any one communication channel of the plurality of communication channels so as to perform the wireless communication through the access point AP1 (col 3 ln 43-52)), an acquisition unit that is implemented at least by the hardware and configured to acquire information related to communication quality of the series of data units as feedback information from a reception-side device configured to receive the series of data units (i.e. communication state determining unit (acquisition unit) 103 determines whether a communication state/quality is satisfactory in the communication with the smartphone 210 (fig.2), based on the communication delay time ascertained by the first communication time ascertaining unit 102 which repeatedly transmits the ping command to ascertain quality of the link and a determination condition stored in the determination condition storing unit 100A (col 4 ln 1-17)), a distributing control unit that is implemented at least by the hardware and configured to perform provisional switching control processing for instructing the distributing unit to distribute at least one data unit of first data units among the series of data units to the second link and distribute the other data units of the first data units to the first link when a link in use for the first data units is the first link and a candidate link to be used is the second link (i.e. a communication unit (distribution unit) 101 being implemented by the hardware, is configured for performing switching from the one communication channel to another communication channel as per instructions received from the state determination unit 103 determining that the communication state/quality is unsatisfactory (col 4 ln 51-61)), and a determining unit that is implemented at least by the hardware and configured to determine whether or not a link in use for second data units subsequent to the first data units is to be switched from the first link to the second link based on first communication quality of the other data units and second communication quality of the at least one data unit, the first communication quality and the second communication quality being determined according to the feedback information (i.e. communication switching unit 104 switches the communication channel used by the communication unit 101 for the communication with the smartphone 210, from the one communication channel to another communication channel when the communication state determining unit 103 determines that the communication state/quality is unsatisfactory in the communication with the smartphone 210, and in this way the communication switching unit 104 makes a switch to any one communication channel randomly selected from a plurality of the other communication channels (col 4 ln 51-61))”).

	 Suto is short of expressly teaching “a determining unit that is implemented at least by the hardware and configured to determine whether or not a link in use for second data units subsequent to the first data units is to be switched from the first link to the second link based on first communication quality of the other data units and second communication quality of the at least one data unit”.
a determining unit that is implemented at least by the hardware and configured to determine whether or not a link in use for second data units subsequent to the first data units is to be switched from the first link to the second link based on first communication quality of the other data units and second communication quality of the at least one data unit (i.e. the information processing apparatus 100 includes a communication control module 110 includes a communication quality acquisition module 125, a switching determination module 130, and a transmission method/channel switching module 135, wherein the communication control module 110 controls the wireless communication between the information processing apparatus 100 and the communication device 180, and the communication quality acquisition module 125 acquires a communication quality of the communication that is being conducted by the wireless communication module 140, wherein the a communication quality includes speed, a delay, a responsiveness and, a stability of the link, and acquisition of the communication quality corresponds to detecting a wireless communication speed, a reception level of a radio signal, an occurrence of disconnection of a wireless communication during the communication, or 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Suto by using the features as taught by Koue in order to provide a more effective and efficient system that is capable of determining whether or not a link in use for second data units subsequent to the first data units is to be switched from the first link to the second link based on first communication quality of the other data units and second communication quality of the at least one data unit. The motivation of using these functions is that it is more cost effective and dynamic.
	Koue also discloses the following features: regarding claim 3, wherein the determining unit determines that the link in use for the second data units is to be switched from the first link to the second link when the second communication quality is higher than the first communication quality (Fig 1, a view illustrating a conceptual module configuration relating to an exemplary configuration of an exemplary embodiment, see teachings in [0034 & 0042-0048] summarized as “the switching determination module 130 determines whether a channel or transmission method having a higher communication quality than the communication quality of the 
Regarding claim 7:
Suto discloses a communication device performing communication through any one of a plurality of channels with the following features: regarding claim 7, a control method comprising: distributing data units included in a series of data units to a first link and a second link; acquiring information related to communication quality of the series of data units as feedback information from a reception-side device configured to receive the series of data units; instructing, in the distributing of the data units, to distribute at least one data unit of first data units among the series of data units to the second link and distribute the other data units of the first data units to the first link when a link in use a control method comprising: distributing data units included in a series of data units to a first link and a second link (i.e. a communication device (control device) 100 comprising functional blocks 101 to 104 can be configured with any of hardware, a digital signal processor (DSP) and semiconductor memory  and a communication unit (distribution unit) 101, configured with any of hardware, uses any one communication channel of the plurality of communication channels so as to perform the data transmission through the access point AP1 (col 3 ln 35-52)), acquiring information related to communication quality of the series of data units as feedback information from a reception-side device configured to receive the series of data units (i.e. communication state determining unit (acquisition unit) 103 determines whether a communication state/quality is satisfactory in the communication with the smartphone 210 (fig.2), based on the communication delay time ascertained by the first communication time ascertaining unit 102 which repeatedly transmits the ping command to ascertain quality of the link and a determination condition stored in the determination condition storing unit 100A (col 4 ln 1-17)), instructing, in the distributing of the data units, to distribute at least one data unit of first data units among the series of data units to the second link and distribute the other data units of the first data units to the first link when a link in use for the first data units is the first link and a candidate link to be used is the second link (i.e. a communication unit (distribution unit) 101 being implemented by the hardware, is configured for performing switching from the one communication channel to another communication channel as per instructions received from the state determination unit 103 determining that the communication state/quality is unsatisfactory (col 4 ln 51-61)), and determining whether or not a link in use for second data units subsequent to the first data units is to be switched from the first link to the second link based on first communication quality of the other data units and second communication quality of the at least one data unit, the first communication quality and second communication quality being determined according to the feedback information (i.e. communication switching unit 104 switches the communication channel used by the communication unit 101 for the communication with the smartphone 210, from the one communication channel to another communication channel when the communication state determining unit 103 determines that the communication state/quality is unsatisfactory in the communication with the smartphone 210, and in this way the communication switching unit 104 makes a switch to any one communication channel randomly selected from a plurality of the other communication channels (col 4 ln 51-61))”).
	 Suto is short of expressly teaching “determining whether or not a link in use for second data units subsequent to the first data units is to be switched from the first link to the second link based on first communication quality of the other data units and second communication quality of the at least one data unit, the first communication quality and second communication quality being determined according to the feedback information”.
	Koue discloses an information processing apparatus for wireless communication with the following features: regarding claim 7, determining whether or not a link in use for second data units subsequent to the first data units is to be switched from the first link to the second link based on first communication quality of the other data units and second communication quality of the at least one data unit, the first communication quality and second communication quality being determined according to the feedback information (Fig 1, a view illustrating a conceptual module configuration relating to an exemplary configuration of an exemplary embodiment, see teachings in [0034 & 0042-0048] summarized as “determining whether or not a link in use for second data units subsequent to the first data units is to be switched from the first link to the second link based on first communication quality of the other data units and second communication quality of the at least one data unit, the first communication quality and second communication quality being determined according to the feedback information (i.e. the information processing apparatus 100 includes a communication control module 110 includes a communication quality acquisition module 125, a switching determination module 130, and a transmission method/channel switching module 135, wherein the communication control module 110 controls the wireless communication between the information processing apparatus 100 and the communication device 180, and the communication quality acquisition module 125 acquires a communication quality of the communication that is being conducted by the wireless communication module 140, 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Suto by using the features as taught by Koue in order to provide a more effective and efficient system that is capable of determining whether or not a link in use for second data units subsequent to the first data units is to be switched from the first link to the second link based on first communication quality of the other data units and second communication quality of the at least one data unit. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 8:
Suto discloses a communication device performing communication through any one of a plurality of channels with the following features: regarding claim 8, a non-transitory computer-readable medium storing a program that causes a computer to a non-transitory computer-readable medium storing a program that causes a computer to execute processes of: distributing data units included in a series of data units to a first link and a second link (i.e. a communication device (control device) 100 comprising functional blocks 101 to 104 can be configured with any of hardware, a digital signal processor (DSP) and the configuration is made with the software, each of the above functional blocks 101 to 104 practically includes, for example, a CPU, a RAM, and a ROM of a computer, and is achieved by operation of a program stored in a recording medium, such as the RAM, the ROM, a hard disk, or a semiconductor memory, and a communication unit (distribution unit) 101, configured acquiring information related to communication quality of the series of data units as feedback information from a reception-side device configured to receive the series of data units (i.e. communication state determining unit (acquisition unit) 103 determines whether a communication state/quality is satisfactory in the communication with the smartphone 210 (fig.2), based on the communication delay time ascertained by the first communication time ascertaining unit 102 which repeatedly transmits the ping command to ascertain quality of the link and a determination condition stored in the determination condition storing unit 100A (col 4 ln 1-17)), instructing, in the distributing of the data units, to distribute at least one data unit of first data units among the series of data units to the second link and distribute the other data units of the first data units to the first link when a link in use for the first data units is the first link and a candidate link to be used is the second link (i.e. a communication unit (distribution unit) 101 being implemented by the hardware, is configured for performing switching from the one communication channel to another communication channel as per instructions received from the state determination unit 103 determining that the communication state/quality is unsatisfactory (col 4 ln 51-61)), and determining whether or not a link in use for second data units subsequent to the first data units is to be switched from the first link to the second link based on first communication quality of the other data units and second communication quality of the at least one data unit, the first communication quality and the second communication quality being determined according to the feedback information (i.e. communication switching unit 104 switches 
	 Suto is short of expressly teaching “determining whether or not a link in use for second data units subsequent to the first data units is to be switched from the first link to the second link based on first communication quality of the other data units and second communication quality of the at least one data unit, the first communication quality and the second communication quality being determined according to the feedback information”.
	Koue discloses an information processing apparatus for wireless communication with the following features: regarding claim 8, determining whether or not a link in use for second data units subsequent to the first data units is to be switched from the first link to the second link based on first communication quality of the other data units and second communication quality of the at least one data unit, the first communication quality and the second communication quality being determined according to the feedback information (Fig 1, a view illustrating a conceptual module configuration relating to an exemplary configuration of an exemplary embodiment, see teachings in [0034 & 0042-0048] summarized as “determining whether or not a link in use for second data units subsequent to the first data units is to be switched from the first link to the second link based on first communication quality of the other data units and second communication quality of the at least one data unit, the first communication quality and the second communication quality being determined according to the feedback information (i.e. the information processing apparatus 100 includes a communication control module 110 includes a communication quality acquisition module 125, a switching determination module 130, and a transmission method/channel switching module 135, wherein the communication control module 110 controls the wireless communication between the information processing apparatus 100 and the communication device 180, and the communication quality acquisition module 125 acquires a communication quality of the communication that is being conducted by the wireless communication module 140, wherein the a communication quality includes speed, a delay, a responsiveness and, a stability of the link, and acquisition of the communication quality corresponds to detecting a wireless communication speed, a reception level of a radio signal, an occurrence of disconnection of a wireless communication during the communication, or the like;  the switching determination module 130 determines whether a channel or transmission method having a higher communication quality than the communication quality of the communication that is being conducted has become able to communicate, and the switching determination module 130 may determine whether to perform the switching from the channel A1 to channel A2, if the channel A2 having a higher communication quality than the communication quality of the communication that is being conducted on channel A1)”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Suto by using the .

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive. 
Applicant states in remarks “Independent claim 1 recites: “A control device comprising: hardware, including a processor and a memory; a distributing unit that is implemented at least by the hardware and configured to distribute data units included in a series of data units to a first link and a second link; an acquisition unit that is implemented at least by the hardware and configured to acquire information related to communication quality of the series of data units as feedback information from a reception- side device configured to receive the series of data units; a distributing control unit that is implemented at least by the hardware and configured to perform distribute at least one data unit of first data units among the series of data units to the second link and distribute the other data units of the first data units to the first link when a link in use for the first data units is the first link and a candidate link to be used is the second link; and a determining unit that is implemented at least by the hardware and configured to determine whether or not a link in use for second data units subsequent to the first data units is to be switched from the first link to the second link based on first communication quality of the other data units and second communication quality of the at least one data unit, the first communication quality and the second communication quality being determined according to the feedback information”. Applicant respectfully submits claim 1 is patentable over the cited references because the cited references do not teach or suggest every feature that is claimed”.
Examiner respectfully disagrees. Suto teaches every feature of the claim 1. With the understanding that the applicant arguing specifically of highlighted portions and allegedly stating of not being taught by the prior art, the examiner’s response is as under. 
For argument (a) “a distributing unit that is implemented at least by the hardware and configured to distribute data units included in a series of data units to a first link and a second link”. Suto discloses a communication unit (distribution unit) 101 of the communication device 100 which distributes the data stream via two channels/ links out of the plurality of channels/links to the two smart phones 210 and 220. 
And in response to the argument (b) “distribute at least one data unit of first data units among the series of data units to the second link and distribute the other data units of the first data units to the first link when a link in use for the first data units is the first link and a candidate link to be used is the second link”. Suto discloses that the communication state is continuously monitored for a satisfactory communication and it is based on the delay time being ascertained by the ascertaining unit 105. A communication switching unit 104 switches first/current communication channel/link being used for the communication to another or second channel/link if the communication on the first link is determined to be unsatisfactory due to delay limit. Some of the data unit(s) from the first channel may be distributed to the second link in case when the communication channel 1 is shared with the other communication device. For example, when a vehicle moves so as to enter another communication area during the performance of the communication between the communication unit 101 and the smartphone 210 through the communication channel 1 (fig. 4A), in some cases, the communication channel 1 has already been used for communication with another communication device in the communication area and the communication channel 1 is shared with the other communication device.  In this case, while the other communication device practically performs the communication, the communication unit 101 of the on-vehicle equipment 100 is required to make the communication be on the second channel.

The applicant states in remarks “Koue also does not teach or suggest these features. Accordingly, claim 1 is patentable over the cited references because the cited references do not teach or suggest every feature that is claimed”.


The applicant states in remarks “independent claims 7 and 8 recite features similar to those discussed above with respect to claim 1, and are therefore patentable over the cited references for at least reasons similar to those discussed above with respect to claim 1”.
The examiner respectfully disagrees. Since the rejection of the claim 1 is being maintained as explained above, the rejection of the similar claims 7 and 8 is also be remained rejected.

The applicant states in the remarks “Claims 2, 3 and 6 are patentable over the cited references for at least the reasons discussed above due to their respective dependencies”.
The examiner respectfully disagrees. Since the rejection of the independent claim 1 is maintained, its dependent claims 2-3 and 6 will also remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        10/31/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473